DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23NOV2021 has been entered.
Response to Arguments
The Amendment filed 23NOV2021 has been entered. No new matter has been entered. Applicant's arguments filed 23NOV2021 have been fully considered but they are not persuasive.
Regarding the HIROKAWA, par. [0047] discusses the stacking order of the strands, but also generally the combination of the three strands can reduce the concentration polarization by the turbulent flow effect. Par. [0035] also states “by appropriately selecting the warp spacing 4, the weft spacing 5, and the intersection angle 6, a flow path material having a desired pressure loss can be created.”
Applicant discusses the various examples in that configuring the third set of strands in the middle significantly reduces the pressure. Such is already known in the art (HIROKAWA par. [0045]; Figs. 6A-C).

Regarding the length, JOHNSON teaches “the strand spacing [is] defined as the perpendicular distance between filaments of a set” (C12/L12-13). Applicant’s length is differently defined (see annotated instant Fig. 2A).
Instant Fig. 2A

    PNG
    media_image1.png
    403
    390
    media_image1.png
    Greyscale

	The length as defined by applicant can be easily calculated using basic math. For a side length of 3.28 mm (JOHNSON C15/L59) and an angle of 50.7º (JOHNSON C16/L2-3), the length of the hypotenuse is 7,661 µm, which is within Applicant’s claimed range.
	It is obvious to one having ordinary skill in the art to optimize results-effective variables known in the art to arrive at the claimed feed spacer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5-9 are rejected under 35 U.S.C. 103 as being unpatentable over HIROKAWA (JP 2005-305422) in view of JOHNSON (US 6881336) in view of KIDWELL (US 20130341264).
Regarding claim 1, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a feed spacer having a three-layer structure for reverse osmosis (RO) membranes (par. [0002]), comprising:
a first set (Fig. 6A #15), in which a plurality of strands is positioned in parallel;
a second set (Fig. 6A #17), which crosses the first set forming cross points, and is formed of a plurality of parallel strands; and
a third set (Fig. 6A #16), which is capable of being positioned in parallel to a flow direction of raw water and is formed of a plurality of parallel strands (par. [0045]),
wherein the third set is positioned e.g. between the first and second sides (par. [0045]; Figs. 6A-C); and
wherein an angle between the strands of the first set and strands of the second set is e.g. 60° to 120° (par. [0049]).
HIROKAWA does not teach the claimed angle range of 50-55° and is silent as to the length between cross points.
HIROKAWA teaches that properties such as angle of the membrane may be optimized as a results-effective variable to control the pressure loss and the concentration polarization effect (par. [0035,0047]).
JOHNSON teaches spiral wound element with improved feed space (title, Figs.) including an angle of e.g. 50.7° (C16/L2-3), which anticipates the claimed range of 50-55. JOHNSON teaches an acute angle improves efficiency (C6/L1-6).

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the angle and the length between cross points of HIROKAWA’s feed spacer with the acute angle and length of JOHNSON in order to improve efficiency and performance of the RO membrane. The references are combinable, because they are in the same technological environment of membrane filters. See MPEP 2141 III (A) and (G).
HIROKAWA is silent as to the number of strands per inch (SPI). However, KIDWELL teaches membrane filtration using low energy feed spacer (title, Figs.), where the feed spacer (Fig. 1 #14,30) has e.g. a SPI of 9 (par. [0030]), which anticipates the claimed range of 5-9. KIDWELL teaches their feed spacer provides relatively high reverse osmosis (RO) filtration throughput while addressing issues such as pressure drop, biofouling, and concentration polarization (par. [0020]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify/modify the SPI of HIROKAWA’s feed spacer to be 9 as taught by KIDWELL in order to provide relatively high RO filtration throughput while addressing issues such as pressure drop, biofouling, and concentration polarization. The references are combinable, because they are in the same technological environment of RO membranes. See MPEP 2141 III (G).

Detailed Calculation of length
Angle = 50.7/2=25.35
Length of side = 3.28 mm
SIN(angle in radians) = side/hypotenuse
Hypotenuse = 3.28/SIN(angle*PI/180)=7.661 mm or 7,661 μm.
Regarding claim 5, HIROKAWA teaches a diameter of the strands forming each of the first set, the second set, and the third set is 0.1-0.5 mm (100-500 microns; par. [0049]), which overlaps the instantly claimed range of 167-300 μm and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 6, HIROKAWA teaches the feed spacer has a thickness of 0.5-1mm (500-1,000 microns), which is so close to the claimed range of 500 μm to 900 μm so as to effectively be anticipated with sufficient specificity. If not anticipated, then the instantly claimed range is overlapping and therefore establishes a case of prima facie obviousness. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art to select the instantly claimed range from the prior art range because prior art teaches the same utility over the selected range.
Regarding claim 7, HIROKAWA teaches a spiral type separation membrane element (title, Figs.; see translation) including a reverse osmosis filter module (par. [0002]) comprising the feed spacer of claim 1 (see rejection of claim 1, which is incorporated by reference).
Regarding claim 8, HIROKAWA teaches the reverse osmosis filter module includes:
a tube including an opening accommodating a permeating liquid in a longitudinal direction (abstract); and
a reverse osmosis membrane, which are extended from the tube in an outside direction and are wound around a circumference of the tube (abstract), and
the spacer is in contact with the reverse osmosis membrane and is wound around the circumference of the tube (abstract).
Regarding claim 9, HIROKAWA teaches the spacer is formed of the first to third sets, and the first and second sets are in contact with the reverse osmosis membrane, and the third set is not in contact with the reverse osmosis membrane (see Figs. 6A-C; abstract).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777